NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       OCT 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 COREY BURGESS,                                  No. 15-16512

                  Petitioner-Appellant,          D.C. No. 1:12-cv-00544-AWI

   v.
                                                 MEMORANDUM*
 HECTOR ALFONZO RIOS, Warden,

                  Respondent-Appellee.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                          Submitted September 27, 2016**

Before:       TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Former federal prisoner Corey Burgess appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2241 habeas corpus petition challenging

a prison disciplinary hearing. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the denial of a section 2241 petition, see Tablada v. Thomas, 533

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 800, 805 (9th Cir. 2008), and we affirm.

      Because Burgess is serving a term of supervised release that derived from

his underlying conviction, we reject appellee’s argument that this appeal is moot.

See 18 U.S.C. § 3583(e)(3), (h); Tablada, 533 F.3d at 802 n.1.

      Burgess challenges the disciplinary hearing officer’s finding that he

committed assault and contends that the disciplinary proceedings violated his right

to due process. The record reflects that Burgess’s disciplinary hearing comported

with due process and “some evidence” supports the disciplinary officer’s findings.

See Superintendent v. Hill, 472 U.S. 445, 455 (1985) (requirements of due process

are satisfied if “some evidence” supports disciplinary decision); Wolff v.

McDonnell, 418 U.S. 539, 563-71 (1974) (setting forth due process requirements

for prison disciplinary proceedings). We reject as unfounded Burgess’s

contentions that the district court unreasonably delayed in rendering judgment, was

biased against him, and erred by failing to require that Burgess exhaust

administrative remedies.

      Appellee’s request for judicial notice is granted.

      AFFIRMED.




                                          2                                   15-16512